Citation Nr: 1421194	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression (psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, to include service in Vietnam.  He also served in the National Guard, with periods of active duty for training.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Hartford, Connecticut (RO).  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in May 2011 and at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  A transcript of each hearing is of record.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has hypertension that is causally related to active service.  
2.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has insomnia that is causally related to active service.  

3.  The Veteran is not shown to have had combat with the enemy while serving on active duty.

4.  The competent evidence of record does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

5.  The Veteran does not have a psychiatric disorder that is causally related to his active military service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2013).  

2.  Insomnia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  Psychiatric disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in September 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for the disabilities at issue.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the September 2009 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's service treatment records, relevant VA treatment reports, and reports of VA evaluations, with nexus opinions, are of record, including  VA psychiatric evaluations dated in February 2011 and January 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they involve review of the claims files, relevant examination of the Veteran, and an opinion with rationale on whether the Veteran has a psychiatric disability due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues decided on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

Although no nexus opinion has been obtained on the issue of entitlement to service connection for hypertension, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence on file does not show any evidence of hypertension during service or within a year of service discharge.  The initial medical evidence of hypertension was not until more than 30 years after service and the Veteran testified in January 2013 that hypertension was initially diagnosed in approximately 2003.  Consequently, the appellant has not presented evidence indicating a nexus between his current hypertension and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the appellant.  Accordingly, the Board finds that an etiology opinion is not necessary.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).
The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his hearings in May 2011 and January 2013.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) also requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation. 

Here, during the May 2011 DRO hearing, the Veteran was assisted at the hearing by an accredited representative from Alpha Veterans Disability Advocates.  The representative and the DRO asked questions to ascertain the onset of psychiatric symptoms and any nexus between current disability and service.  The Veteran did not have any testimony to provide with respect to the other disabilities on appeal.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

At the January 2013 videoconference hearing, the Veteran's representative, Disabled American Veterans, and the undersigned VLJ asked the Veteran questions about the bases for the service connection issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for hypertension, insomnia, and a psychiatric disability.  He contends that these disabilities are causally related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be presumed for certain chronic diseases, such as hypertension, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2013).

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Hypertension

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 
NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

The Veteran's service treatment records do not reveal any complaints or findings indicative of hypertension.  His blood pressure was 122/84 in April 1968 and 119/78 in January 1971.

The initial post-service diagnosis of hypertension was in private treatment reports dated in September 2007 and January 2008.  VA treatment records for June 2009 reveal the notation that the Veteran's hypertension was well controlled.
The Veteran testified at his January 2013 videoconference hearing that he was diagnosed with hypertension approximately ten years earlier and that his hypertension might be related to his mental health problems.  

The Board notes that there is no medical evidence of elevated blood pressure readings in service.  Hypertension was not diagnosed until September 2007, more than 36 years after service discharge.  Additionally, there is no medical nexus opinion in favor of the claim.  Consequently, the medical evidence does not relate the Veteran's current hypertension to service.  

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has hypertension due to service.  The diagnosis of hypertension and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  In fact, the Veteran has not contended that he has had hypertension since service.  Rather, he testified in January 2013 that hypertension was not diagnosed until approximately 2003 and that it could be related to his mental health problems.  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hypertension, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Psychiatric Disability, To Include Insomnia

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record. A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event. See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of a psychiatric disability, including on separation medical history and medical examination reports in January 1971.

Vet Center reports dated from September 2009 to September 2010 include notations in September 2009 and September 2010 that the Veteran had symptoms of PTSD.  According to a September 2010 statement from a Vet Center Readjustment Counselor, the Veteran had symptoms of PTSD that could be directly connected to incidents in service in Vietnam.

VA treatment records for June 2010 contain a diagnosis of PTSD per Veteran's report and the diagnosis of depression, rule out PTSD.

The Veteran was provided a VA psychiatric evaluation in February 2011.  It was noted that the Veteran had not engaged in combat.  He said that he had stopped drinking alcohol five years earlier and had stopped using cannabis six years ago.  He noted a service stressor of seeing a dead woman on the ground while driving a truck.  He did not experience flashbacks or nightmares of the incident.  He did not avoid trying to think about his experiences in Vietnam.  The examiner diagnosed alcohol and cocaine dependence, in sustained full remission; and antisocial personality disorder.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and that his alcohol dependence and cocaine dependence, as well as his antisocial personality disorder, were not the direct result of his military service.

The Veteran testified at his May 2011 DRO hearing that he experienced hostile attacks in Vietnam, that he was afraid for his life most of the time while in Vietnam, and that he has had psychiatric problems, including flashbacks of Vietnam, since service. 

According to a May 2011 statement from the Vet Center Readjustment Counselor who provided the September 2010 statement, it was apparent that the Veteran's symptoms of PTSD were directly associated with his service in Vietnam.

According to a psychiatric evaluation by a VA psychologist in January 2012, which included review of the claims file, the Veteran had not been exposed to a traumatic event in service.  The Veteran described his service stressors as seeing a dead woman's body lying on the side of the road; rockets being fired toward his base; having to go through a hospital every day and hearing the sounds of the ambulance sirens; and seeing a Vietnamese boy motioning toward the Veteran's vehicle with a thumbs down, which the Veteran took to be a bad omen.  The diagnoses were mood disorder, not otherwise specified; alcohol dependence; cocaine dependence, in remission; and antisocial personality.  The examiner determined that the Veteran had not been exposed to a traumatic event and that his symptoms did not meet the criteria for a diagnosis of PTSD.  He never sought treatment or experienced nightmares related to his stressors until recently.  According to the examiner, it was more likely that the Veteran's current depression and mood disorder were the result of his chronic substance abuse coupled with his disappointment in the way his life had turned out.


The Veteran testified at his January 2013 videoconference hearing that his service stressors included seeing a Vietnamese woman on the ground bleeding from the chest while driving his truck and being exposed to mortar fire that was approximately 30 feet outside his bunker.  He related his insomnia to his mental health problems.

The Veteran's claimed stressors are very general and cannot be corroborated.  His military occupational specialty was unit supply specialist, which is not combat related; and he was not awarded any medals indicative of combat.  Consequently, there is no evidence that the Veteran served in combat.  In order to establish service connection for a Veteran who had no combat experience, as here, there must be independent evidence of record to corroborate the Veteran's statement as to the occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 288-89.  The Veteran's lay statements alone are not enough to establish the occurrence of an alleged stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

Additionally, PTSD has not been diagnosed by a psychologist or psychiatrist based on a psychiatric evaluation.  Although PTSD was diagnosed by a Vet Center Readjustment Counselor, he did not provide an analysis of the factors needed for a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, 1994, (DSM IV), which was provided by the VA examiners in February 2011 and January 2012.  The PTSD diagnosed in June 2010 was noted to be per the Veteran's report and the June 2010 diagnosis of depression, rule out PTSD, is not the equivalent of a diagnosis of PTSD.  Consequently, several of the elements needed to support a diagnosis of PTSD have not been shown in this case.  Service connection for PTSD must therefore be denied.  

With respect to a claim for service connection for a psychiatric disability other than PTSD, there is no evidence of a psychiatric disability until 2009, which is many years after service discharge.  After examination of the Veteran and review of the claims file, the January 2012 VA examiner diagnosed mood disorder, alcohol dependence, and antisocial personality disorder; these disabilities were not considered to be causally related to service.  There is no nexus opinion in favor of a claim for service connection for a psychiatric disability other than PTSD.

With respect to the claim for service connection for insomnia, the Veteran testified in January 2013 that he believed his insomnia is related to his psychiatric problems.  The Board would note that there is no diagnosis of insomnia of record, and the Veteran is not service connected for a psychiatric disability.  Consequently, service connection for insomnia is also not warranted.

The Veteran's hearing testimony and his lay statements have been taken into consideration in this decision.  Although the Veteran is competent to report his subjective symptoms, he is not competent to diagnose or opine that he has a particular psychiatric disorder due to service.  Laypersons are not competent to provide evidence in certain medical situations, such as in cases involving the etiology of a psychiatric disability.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); See also Jandreau v. Nicholson, 492 F.3d. 1272 (Fed. Cir. 2007) (holding that some types of disability are capable of law observation (a broken bone) and other types are not (cancer)).  In this case, the Veteran's psychiatric disabilities are not of the nature that can be diagnosed or linked to service by a layperson.  The Veteran has not been shown to have had the requisite training or knowledge to render such an opinion.

The Board has also considered whether further development of the claim should be conducted pursuant to new regulations.  VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).  Because a VA psychologist who evaluated the Veteran in this case did not diagnose PTSD, this regulation is not applicable.

Because all of the requirements for service connection are not shown, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for insomnia and/or a psychiatric disability.  As such, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for insomnia is denied.

Service connection for psychiatric disability is denied.


REMAND

With respect to the issue of entitlement to service connection for bilateral hearing loss, there is a November 2011 VA opinion against the claim.  However, subsequent to this evaluation evidence was added to the file showing that the Veteran was seen in July 1977, during gunner's field training while performing active duty for training, with complaints of left ear pain.  A leakage of earwax from the left ear was found and a doctor determined that the Veteran was unable to perform his duties as a cannoneer.  The Veteran complained of hearing loss on a periodic medical history report dated in September 1980.  Although an audiogram was obtained in September 1980, the findings recorded on the medical examination report on file are essentially unreadable.  Subsequent private and VA audiograms show defective hearing.  There is no opinion on file on whether the ear problem incurred during active duty for training in July 1977 resulted in chronic defective hearing and/or tinnitus.  Tinnitus was not addressed in the VA audiological evaluation in November 2011. 


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for hearing loss and/or tinnitus since April 2012, which is the date of the most recent treatment records on file.  All attempts to secure this evidence must be documented in the claims files.  If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.    

2.  The AMC/RO will attempt to obtain a clear copy of the September 1980 audiogram and associate it with the record.  

3.  The Veteran will be provided an ear and audiological evaluation to determine whether he currently has hearing loss and/or tinnitus and, if so, whether there is a causal connection to service noise exposure.  The Veteran's VA record will be provided to the examiner in connection with the examination.  After a review of the record on appeal and examination of the claimant, the examiner should provide answers to the following questions:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear, if found, was caused by his exposure to acoustic trauma during active duty?

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was caused by his exposure to acoustic trauma in service?

The examiner is requested to note that even if the Veteran's service treatment records do not contain evidence of tinnitus or hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385 (2013), in service or at service separation, service connection for tinnitus and/or hearing loss disability can still be established if medical evidence shows that current tinnitus and/or hearing loss disability are actually due to incidents during service, to include acoustic trauma.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner's opinion must include a discussion of the July 1977 evidence and the September 1980 reports.

4.  The Veteran will be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above have been completed, the issues of entitlement to service connection for bilateral hearing loss and for tinnitus will be readjudicated.  If either of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


